Citation Nr: 0731178	
Decision Date: 10/03/07    Archive Date: 10/16/07	

DOCKET NO.  05-28 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




THE ISSUES

1.  Entitlement to service connection for left knee disorder. 

2.  Entitlement to service connection for disability 
attributable to asbestos exposure.




ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The veteran had active military duty from February 1961 to 
February 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The veteran failed to appear for 
a hearing at the RO of which he was properly notified in 
October 2005, and later failed to appear for a Travel Board 
hearing of which he was properly notified in August 2006.  
There is no further hearing request.  The case is now ready 
for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  Left knee disability is first identified in 2004, some 
39 years after the veteran was separated from service, and 
there is a complete absence of any objective clinical or 
other evidence which shows that the veteran sustained a left 
knee injury during service, or of chronic left knee 
disability during and for decades after service separation.

3.  Although the veteran may have been exposed to asbestos 
during his service aboard ship in the US Navy as a 
machinist's mate, there is no objective evidence documenting 
asbestos exposure, nor is there any medical evidence of lung 
disease which might be attributable to asbestos exposure.  




CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred or aggravated in 
active military duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  A disability attributable to asbestos exposure was not 
incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in July 2004, 
prior to the issuance of the initial adverse rating decision 
now on appeal from December 2004.  The veteran was later 
provided more specific notice with respect to a claim for 
disease attributable to asbestos exposure in November 2005.  
These notices informed him of the evidence necessary to 
substantiate his claims, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
Copies of records of the veteran's private treatment for left 
knee problems from March to October 2004 were collected for 
review.  Copies of records of the veteran's outpatient 
treatment at the Cleveland VA Medical Center (VAMC) from 
August 2001 to February 2006 were collected for review.  The 
service medical records were also collected.  The veteran has 
not argued, nor does the evidence on file suggest, that there 
remains any additional outstanding relevant evidence which 
has not been collected.  VCAA is satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board considered referring the veteran for VA 
examinations with review of the claims folder and request for 
opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d).  
However, in the complete absence of any evidence of left knee 
injury or disease at any time during or for decades after 
service, and in the absence of any evidence showing the 
veteran was exposed to asbestos or that he has any disease 
causally attributable to asbestos exposure, the Board finds 
that there is no duty to obtain such examinations consistent 
with VCAA.

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, which are shown to have become manifest to a 
compensable degree within one year after service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Analysis:  The veteran filed his original claim for VA 
benefits giving rise to the current appeal in June 2004, some 
39 years after he was separated from service.  In that claim, 
he alleged that he struck his knee while working as a 
machinist's mate aboard ship in an engine room in September 
or October of 1961.  He wrote that he reported to sick bay 
"where it was identified that nothing was wrong with it."  He 
wrote that he never pursued any further medical attention 
"due to fear of the same response despite the severity."  In 
the veteran's VA Form 21-526 Application for Compensation or 
Pension, he reported that he was exposed to asbestos during 
service while aboard ships in the Navy, but he was unaware of 
any disability attributable to such exposure.  

The service medical records contain no complaints, findings, 
treatment or diagnosis for left knee injury or disability at 
any time during service.  There is a record of sick call 
reports on file, but there is no indication that the veteran 
sought treatment in September or October 1961 for a left knee 
injury.  The service medical records are also entirely silent 
for any lung disease or breathing difficulties or other 
symptoms reasonably related to asbestos exposure during 
service.  The physical examination for separation from 
service in January 1965 noted that the lower extremities, 
including knees, were normal.  A chest X-ray was also normal.  
Following service separation, there is a complete absence of 
any objective medial evidence that the veteran sought or 
required treatment for a left knee injury or for lung disease 
attributable to asbestos exposure for some 35 years.  

The VA outpatient treatment records from 2001 through 2006 do 
not document any treatment for asbestos or other lung disease 
with chronic inflammation of the parenchymal tissue of the 
lungs, or any form of restrictive lung disease.  These 
records document treatment for coronary artery disease, 
hypertension, hyperlipidemia, chronic obstructive pulmonary 
disease (COPD), allergy, cirrhosis of the liver and diabetes.  
There is also no treatment reflected for a left knee 
disorder.  

Records of the veteran's private treatment with an orthopedic 
doctor from March to October 2004 do reflect treatment for 
his left knee.  In March 2004, records reveal that the 
veteran complained of left knee pain which had "been going on 
for the last year or so."  It was also documented that the 
veteran "denies any specific history of trauma."  X-ray 
studies taken at this time did not show any fracture or 
dislocation, and the joint space appeared to be intact.  An 
MRI study performed in May 2004 showed an area of 
osteochondral defect in the mediofemoral condyle, but did not 
reveal any loose bodies or any meniscal or ligamentous 
injury.  X-ray studies in August 2004 did not show any major 
loss of joint space, and no major degenerative changes except 
for some present in the patellofemoral joint.  In August or 
September 2004, the veteran underwent an arthroscopy to the 
left knee for a basic clean-out of the knee joint.  He 
continued to have left knee symptoms following this 
procedure.  

A preponderance of the evidence on file is against the 
veteran's claim for service connection for any disease 
attributable to asbestos exposure.  The records on file do 
show that the veteran served aboard ship in the US Navy as a 
machinist's mate, and it is therefore acknowledged that he 
may indeed have been exposed to some amount of asbestos while 
working in the engine spaces aboard ship.  However, there is 
no actual evidence of asbestos exposure on file.  More 
importantly, there is a complete absence of any clinical 
evidence that the veteran has any lung disease which might be 
attributable to asbestos exposure.  The veteran is noted in 
VA outpatient treatment records to have COPD, but COPD is a 
chronic obstructive lung disease, and it is without dispute 
that lung disease attributable to asbestos exposure is a 
restrictive-type lung disease with clinical findings 
different from those involving COPD.  There is simply no 
medical finding or diagnosis or diagnostic study on file 
showing that the veteran has a chronic inflammatory medical 
condition affecting the parenchymal tissue of the lungs, or 
scarring of lung tissue, associated with exposure to 
asbestos.  See VA Manual M21-1MR, Part IV, Subpart ii, 
Chapter2, Section C.  In the absence of any competent medical 
evidence showing that the veteran presently manifests any 
lung disease attributable to asbestos exposure, the claim for 
service connection for disease attributable to such exposure 
must be denied.

A clear preponderance of the evidence on file is also against 
an award of service connection for left knee disability.  
Although the veteran reported in his original claim his 
recollection of injuring his left knee during service aboard 
ship in September or October 1961, there is simply no 
objective evidence of such knee injury at any time during 
service.  The service medical records are entirely silent for 
any complaints or findings with respect to the veteran's left 
knee.  The physical examination for service separation noted 
the lower extremities to be entirely normal.  

The first objective evidence of left knee disability is 
contained in records of the veteran's treatment with a 
private orthopedic doctor in 2004, 39 years after he was 
separated from service.  The veteran's initial treatment with 
this physician clearly indicates that he reported in March 
2004 that he had had knee pain for approximately one year, 
and that he denied any specific history of trauma or injury 
to the knee at that time.  X-ray studies and an MRI study 
documented in these records fail to include any findings 
demonstrable of trauma or injury.  

Although the veteran is certainly competent to provide his 
own recollection of a knee injury during service, and 
complaints of knee symptoms during and after service, he 
lacks the requisite medical expertise to provide a competent 
clinical opinion that MRI findings of an osteochondral defect 
in the mediofemoral condyle first noted in 2004 are 
attributable to an isolated trauma during service in 1961.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  In 
the language of the governing regulation, there is a complete 
absence of any objective evidence of chronicity of left knee 
symptoms at any time during service and for some 39 years 
after the veteran was separated from service.  
38 C.F.R. § 3.303(b).  


ORDER

Entitlement to service connection for left knee disability is 
denied.  

Entitlement to service connection for disability attributable 
to asbestos exposure is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


